DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 8/9/2022 has been entered and fully considered. Claims 1-4 and 8-13 are pending. Claims 5-7 and 14-18 are cancelled. Claims 1 and 8 are amended. No new matter is added. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 8/9/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not explicitly disclose the claimed second groove and a hollow channel in fluid communication with the first groove that are provided in a middle of the lower base and below the atomizing assembly, with a gas flow channel provided between a bottom of the hollow channel and the gas inlet, per se. 
Moreover, along with the specific structural orientation noted above, the prior art does not disclose the claimed gas flow channel with the gas inlet having the claimed micropores. 
Micropores are generally known in the art, PEUCHERT et al. (US 2018/0162769) discloses a sintered body holding liquid in the reservoir (Paragraph [0011]-[0013]). The pores in the sintered body have a size of 1 to 450 microns (Abstract), which equates to a cross sectional area of 0.450 mm2 and less. However, this microporous sintered body isn’t the gas inlet, per se, and PEUCHERT et al. also doesn’t disclose the claimed hollow channel, per se. 
Like PEUCHERT et al., LIU et al. (US 2015/0359262) discloses a porous ceramic for storing the liquid (Paragraph [0053]). LIU et al. suffers the same deficiencies as PEUCHERT et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745